Citation Nr: 0007621	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  00-03 248	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to October 
1980.  

This matter relating to the payment of attorney fees arises 
from a decision of the Board of Veterans' Appeals (Board) 
rendered in February 1993, in which the Board denied 
entitlement to service connection for a psychiatric disorder.  
The veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a July 1994 Order, 
the Court vacated the Board's February 1993 decision and 
remanded the case to the Board for further action.  

In a January 1995 decision, the Board remanded the issue of 
entitlement to service connection for a psychiatric disorder 
to the Department of Veterans Affairs (VA) Fort Harrison, 
Montana Regional Office (RO) for additional development.  In 
a September 1996 rating decision, the RO granted entitlement 
to service connection for paranoid schizophrenia, evaluated 
as 50 percent disabling, effective August 24, 1988.  In a 
February 1997 decision, the Board determined that the 
veteran's attorney was not eligible for the payment of 
attorney fees from past-due benefits awarded to the veteran 
as a result of the September 1996 rating decision.  
Subsequent to the Board's February 1997 rating decision, the 
attorney filed a motion for reconsideration.  

Reconsideration of the decision was granted and in a 
September 1997 decision, the Board determined that the 
attorney was entitled to the payment of attorney fees from 
past-due benefits awarded in a September 1996 rating 
decision, which granted service connection and assigned a 50 
percent rating for paranoid schizophrenia, effective from 
August 1988.  In an August 1999 rating decision, the RO 
determined that a 100 percent evaluation for paranoid 
schizophrenia was warranted, effective from August 1988.  
Thus, the veteran's claims folder has been returned to the 
Board for a determination as to the eligibility for the 
payment of attorney fees from past-due benefits.




FINDINGS OF FACT

1.  In a February 1993 decision, the Board denied entitlement 
to service connection for a psychiatric disorder; the notice 
of disagreement which preceded that decision was received by 
the RO in February 1989.

2.  The veteran retained the services of an attorney to 
provide legal service with respect to his claim in October 
1993.

3.  In a July 1994 decision, the Court vacated the February 
1993 Board decision which denied entitlement to service 
connection for a psychiatric disorder and remanded the matter 
to the Board for further action. 

4.  Pursuant to a written agreement signed by the veteran in 
December 1994, the attorney agreed to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon the favorable resolution of the veteran's claim.  

5.  The attorney provided legal services with respect to the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

6.  In a September 4, 1996 rating decision, the RO granted 
entitlement to service connection for paranoid schizophrenia, 
evaluated as 50 percent disabling, effective from August 24, 
1988.  The award resulted in past-due benefits payable to the 
veteran.

7.  In a September 1997 decision, the Board found that the 
criteria for a valid fee agreement had been met with respect 
to the claim of entitlement to service connection for a 
psychiatric disorder and that an attorney fee amounting to 20 
percent of past-due benefits was payable for the period from 
August 24, 1988 to September 4, 1996, resulting from the 
grant of entitlement to service connection for paranoid 
schizophrenia, evaluated as 50 percent disabling, from August 
24, 1988.

8.  In an August 9, 1999 rating decision, the RO determined 
that a 100 percent evaluation was warranted for paranoid 
schizophrenia, effective from August 24, 1988.  The award 
resulted in past-due benefits payable to the veteran.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from August 24, 1988 to September 4, 1996, resulting from the 
grant of service connection for paranoid schizophrenia, 
evaluated as 100 percent disabling from September 1, 1988.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a February 1993 
decision, the Board denied entitlement to service connection 
for a psychiatric disorder.  The notice of disagreement which 
preceded that determination was received by the RO in 
February 1989.  

The record further reflects that the veteran retained the 
services of the attorney in October 1993 for representation 
before VA and the Court in October 1993.  A copy of the 
October 1993 fee agreement was not received by the Board 
until March 1997.  

In a July 1994 decision, the Court vacated the February 1993 
Board decision which denied entitlement to service connection 
for a psychiatric disorder and remanded the matter to the 
Board for further action. 

A second fee agreement was entered into between the veteran 
and his attorney in December 1994.  That agreement provided 
for the payment of a fee of 20 percent of "any settlement 
amount or proceeds recovered" to be paid directly by VA from 
the award.  The Board received a copy of the second fee 
agreement in January 1995.

In a January 1995 decision, the Board remanded the claim of 
entitlement to service connection for a psychiatric disorder 
to the RO for further development.  In a September 4, 1996 
rating decision, the RO granted entitlement to service 
connection for paranoid schizophrenia, evaluated as 50 
percent disabling, effective from August 24, 1988.  In a 
November 1996 letter, the RO informed the veteran of the 
decision granting service connection for paranoid 
schizophrenia, evaluated as 50 percent disabling, effective 
August 24, 1988.  

In a November 1996 letter to the RO, the veteran expressed 
his disagreement with the 50 percent evaluation assigned for 
paranoid schizophrenia.  

In a September 1997 decision, the Board determined that the 
attorney was entitled to the payment of attorney fees from 
past-due benefits awarded in the September 1996 rating 
decision, which granted service connection for paranoid 
schizophrenia and assigned a 50 percent evaluation, effective 
from August 24, 1988.  

In an August 9, 1999 rating decision, the RO determined that 
a 100 percent evaluation was warranted for paranoid 
schizophrenia, effective from August 24, 1988.  In a January 
2000 letter, the RO informed the veteran that he was entitled 
to the payment of benefits for a 100 percent disability 
evaluation from September 1, 1988.  It was noted that his 
past-due benefits for the period from September 1, 1988 
through September 30, 1996 had been calculated as 
$115,391.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of those past-due benefits, computed as 
$23,078.20, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  The RO noted that the fees 
potentially payable to the attorney were only for the period 
of September 1, 1988 through September 30, 1996.

Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If one of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

The Board has previously determined in a September 1997 
decision that the criteria for a valid fee agreement between 
the attorney and the veteran for representational services 
before VA and the Board had been met with respect to the 
claim of entitlement to service connection for paranoid 
schizophrenia.  The Board also determined, in that same 
decision, that an attorney fee amounting to 20 percent of 
past-due benefits was payable from past-due benefits awarded 
for the period from August 24, 1988 to September 4, 1996, 
resulting from the grant of a 50 percent disability 
evaluation for paranoid schizophrenia from September 1, 1988.  

The record reflects that shortly after the Board issued the 
September 1997 decision, the RO determined that a 100 percent 
evaluation was warranted for paranoid schizophrenia, 
effective August 24, 1988.  In the August 1999 rating 
decision granting a 100 percent evaluation effective August 
24, 1988, the RO noted that the veteran's appeal had been 
ongoing and was considered to have been active from the date 
of the initial appeal, thus an effective date from the date 
of the original claim was warranted.  Thus, the only change 
in the facts of this case since the Board's September 1997 
decision is the disability evaluation assigned for paranoid 
schizophrenia.  The effective date of the award has remained 
the same.

The Board observes that the United States Court of Appeals 
for the Federal Circuit has held that a veteran's notice of 
disagreement regarding the appropriate level of disability 
compensation for a condition is separate from a prior notice 
of disagreement regarding whether the condition was service 
connected; the issue of service connection and the issue of 
an increased rating are separate and distinct elements of the 
claim for which separate notices of disagreement must be 
filed in order to initiate appellate consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the 
veteran's November 1996 notice of disagreement initiated a 
claim for an increased evaluation for paranoid schizophrenia 
that was separate and distinct from the claim of entitlement 
to service connection.  Additionally, the Board has not 
rendered a final decision as to issue of entitlement to an 
increased evaluation for paranoid schizophrenia.

However, the Board finds that the original rating of the 
veteran's paranoid schizophrenia was an inchoate issue in 
terms of 38 U.S.C.A. § 5904(c) and (d) in the January 1995 
Board decision and the September 4, 1996 RO decision.  In 
light of the fact that the effective date of the 100 percent 
disability evaluation is the same as the originally assigned 
50 percent, the Board is unable to conclude that the decision 
in Grantham is a bar to the payment of fees arising from the 
revised disability evaluation for the period from August 24, 
1988 to September 4, 1996.  To extend the rule in Grantham to 
the revision of the original rating assigned would vitiate 
the purpose of 38 U.S.C.A. § 5904.  The Board finds no basis 
upon which to conclude that was the intention of the Grantham 
decision. 

Thus, once again the Board finds the criteria under which 
attorney fees may be charged have been met.  In considering 
whether the attorney may be paid a fee directly by VA from 
past-due benefits awarded the veteran, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent 
upon whether or not the claim is resolved in a manner 
favorable to the claimant or appellant; (3) the award of 
past-due benefits results in a cash payment to a claimant or 
an appellant from which the fee may be deducted; and (4) the 
claimant or appellant and an attorney have entered into a fee 
agreement providing that payment for the services of the 
attorney will be made directly to the attorney by VA out of 
any past-due benefits awarded as a result of his successful 
appeal to the Board or an appellate court, or as a result of 
a reopened claim before VA following a prior final denial of 
such benefits by the Board or an appellate court.  38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

The Board finds that the second fee agreement executed by 
both the veteran and the attorney in December 1994 provided 
for the payment of a fee contingent upon whether or not the 
claim was resolved successfully.  The agreement provided that 
the attorney's services were to be rendered on a contingent 
basis of 20 percent of past-due benefits awarded.  A fee that 
does not exceed 20 percent of past-due benefits is presumed 
to be reasonable.  See 38 C.F.R. § 20.609(f).  Additionally, 
the requirement that an award of past-due benefits resulting 
in a cash payment to the veteran from which the attorney fee 
may be deducted has been met, since the August 1999 rating 
decision established a 100 percent evaluation for paranoid 
schizophrenia, effective from August 24, 1988.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
application.  A review of the record discloses that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly from VA.  As noted above, plainly within 
the context of the attorney fee agreement is a proviso that 
any contingent fees are to be paid by VA directly to the 
attorney from any past-due benefits awarded on the basis of 
the veteran's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
that did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).  The 
attorney's expenses may be paid out of past-due benefits, 
pursuant to 38 C.F.R. § 20.610(b) (1999).  The contingency 
fee agreement did not violate this regulatory provision.  

Based upon the August 1999 rating decision, the disability 
evaluation assigned for the veteran's service-connected 
paranoid schizophrenia is 100 percent, effective August 24, 
1988.  Thus, the inclusive dates for the purpose of 
entitlement to attorney fees based on the veteran's 
entitlement to service connection for paranoid schizophrenia, 
evaluated as 100 percent disabling, are August 24, 1988 to 
September 4, 1996 (the date of the original rating decision 
granting the benefit).


ORDER

Eligibility for the direct payment by VA of attorney fees is 
established.  The attorney should be paid 20 percent of past-
due benefits resulting from the grant of entitlement to 
service connection for paranoid schizophrenia, evaluated as 
100 percent disabling, for the period from August 24, 1988 to 
September 4, 1996.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


